DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Severien (US 20040140723).
 	Regarding claim 1, Severien discloses a rotating machine Fig. 3, comprising: a housing 20 with an opening 38; a rotating shaft 24 extending from an interior of the housing through the opening to an exterior of the housing; and an oil seal structure 40 installed at the opening, and the oil seal structure comprising: a body with a through hole to accommodate the rotating shaft; an annular groove Fig. 3 located on a surface of the body facing the exterior of the housing and surrounding the through hole; and an annular elastic structure 58 arranged in the annular groove to press against the rotating shaft.
 	Regarding claim 2, Severien discloses wherein the body 40 comprises a supporting structure 54 and a covering structure 42, the covering structure covers the supporting structure, the annular groove divides the covering structure into an inner covering structure 56 and an outer covering structure (at 42), and the inner covering structure is connected to the outer covering structure. 	Regarding claim 3, Severien discloses wherein a cross section of the supporting structure 54 along a longitude direction is L-shaped. 	Regarding claim 5, Severien discloses wherein the supporting structure 54 is made of a metallic material, and the covering structure 42 is made of a rubber material. 	Regarding claim 6, Severien discloses wherein the annular groove has a curved surface (at 40) on a side away from the through hole 38. 	Regarding claim 7, Severien discloses wherein the curved surface (at 40) extends from an open of the annular groove to a bottom of the annular groove. 	Regarding claim 10, Severien discloses wherein the annular elastic structure 58 is a coil spring.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Severien in view of Paykin (US 6322082). 	Regarding claim 4, Severien discloses the invention as claimed above but fails to explicitly disclose a thickness of the vertical segment is greater than a thickness of the horizontal segment.  Paykin, a rotating machine Fig. 1, discloses a support structure 12 Fig. 2, having a thickness of the vertical segment is greater than a thickness of the horizontal segment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support structure of Severien to varying thicknesses as taught by Paykin in order to enhance the overall structure of the oil seal structure strength. (Col. 3, Ln. 33-35 of Paykin)

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Severien. 	Regarding claim 8, Severien discloses the invention as claimed above but fails to explicitly disclose the configuration of the groove wherein the annular groove has an inclined surface on a side away from the through hole, and the inclined surface is inclined toward the through hole.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
 	Regarding claim 9, Severien discloses the invention as claimed above but fails to explicitly disclose a depth of the annular groove is ranged between 1/3 and 2/3 of a height of the body.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the height of the annular groove to any number of ranges (i.e. between 1/3 and 2/3) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675